—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered September 2, 1993, convicting him of rape in the first degree, sexual abuse in the first degree (two counts), rape in the third degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion by denying the defendant’s challenge, for cause, of a prospective juror. A review of the record indicates that the juror’s responses to the inquiries of both the court and defense counsel did not rise to the level of actual bias or otherwise indicate that the juror would be unable to render an impartial verdict (see, People v Williams, 63 NY2d 882; People v Ramos, 196 AD2d 787; People v Pagan, 191 AD2d 651; CPL 270.20 [1] [b]).
*556The sentence that was imposed is not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]) or without merit. Balletta, J. P., Ritter, Copertino and Pizzuto, JJ., concur.